Citation Nr: 0012026	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to June 1977.  

The claim currently on appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of January 
1996 from the Department of Veterans Affairs (VA) North 
Little Rock, Arkansas, Regional Office (RO).



FINDING OF FACT

The veteran's low back disability is not shown to be 
productive of either ankylosis or pronounced intervertebral 
disc syndrome.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5289, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented a 
claim that is plausible.  A claim that a disorder has become 
more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Once it has been determined that a claim is 
well grounded, VA has the statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  The Board is satisfied that the statutory duty to 
assist the veteran has been met.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran's complaints concerning his service-connected 
back disability are described below.  His statements 
describing these symptoms are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence of record.  

Concerning the issue on appeal, an evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (1999); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, governing VA regulations, 
set forth at 38 C.F.R. § 4.40 (1999) provide for 
consideration of a functional impairment when evaluating the 
severity of a musculoskeletal disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(1999).

In August 1977, the RO granted service connection for a low 
back disability, characterized as chronic lumbosacral strain.  
A 20 percent evaluation was assigned under Diagnostic Code 
5295 of VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  See 38 C.F.R. § 4.71a (1999).  Subsequently, 
in February 1992, the RO increased the disability evaluation 
assigned to the veteran's service-connected low back 
disability to 40 percent, and, in so doing, continued to rate 
the disability under Diagnostic Code 5295.  The 40 percent 
rating assigned in February 1992 has since remained in 
effect.

Diagnostic Code 5295 provides that a 40 percent evaluation is 
warranted for lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, or marked limitation of forward bending in a standing 
position.  A 40 percent evaluation is also warranted if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.  This is the maximum 
evaluation assignable under this code.

Diagnostic Code 5293 provides that a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  The next higher 
evaluation, 60 percent, is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and intermittent relief.  60 percent is the maximum 
rating assignable under this code.  38 C.F.R. Part 4, 
Diagnostic Code 5293.

Diagnostic Code 5292 provides that a 40 percent evaluation 
will be assigned for findings reflective of severe limitation 
of motion of the lumbar spine.  This is the maximum 
evaluation assignable under this code.

Diagnostic Code 5289 provides that a 40 percent evaluation 
will be assigned for ankylosis of the lumbar segment of the 
spine at a favorable angle.  The next higher evaluation, 50 
percent, is warranted for ankylosis of the lumbar segment of 
the spine at an unfavorable angle.  

During his period of military service, the veteran was 
treated for low back problems.  Chronic low back syndrome was 
diagnosed at the time of the veteran's March 1977 Medical 
Board examination.  

Review of a VA outpatient treatment record dated in August 
1985 shows that acute back pain was diagnosed; paraspinous 
muscle spasm was shown on examination.  

Chronic lumbar sprain was diagnosed on VA examination 
conducted in October 1989.  X-rays taken of the lumbosacral 
spine in conjunction with this examination were reported as 
normal.  

The report of a VA orthopedic examination dated in January 
1992 shows a diagnosis of lumbosacral strain, by history.  X-
rays were reported as showing osteopenia of the spine, 
anterior spurring at L-3 and L-4, and slight disc space 
narrowing at L3-L4.  A March 1992 VA examination report shows 
a diagnosis of minimal degenerative changes of the lumbar 
spine.  

VA neurologic testing is shown to have been conducted in 
March 1995.  EMG [electromyograph] and NCS [nerve conduction 
studies] were described as abnormal.  Evidence of lower 
extremity peripheral neuropathy was noted.  Paraspinals were 
described as normal.  

The veteran was provided a hearing at the RO in February 
1997.  He testified that he experienced, as a result of 
sciatic nerve damage, constant radiation of pain into his 
left leg, middle and upper back, and neck.  He noted that he 
took medications to help him sleep through the night.  The 
veteran added that he falls quite a bit while walking on 
uneven ground and steps.  

VA outpatient treatment records on file show that the veteran 
complained of right lower extremity numbness in July 1996; no 
evidence of herniated disc was shown.  In November 1996 he 
was seen for complaints of back pain.  The veteran did not 
complain of radiation into the legs on this treatment visit.  
Upper back pain was diagnosed.  In addition, no focal 
neurologic deficit was noted on examination, and 
musculoskeletal examination was described as intact.  

The veteran is also shown to have been examined by VA in 
April 1997.  The examination report showed that neurologic 
tests were conducted.  Examination showed only very minimal 
muscle spasm in the lumbosacral area bilaterally.  Limitation 
of motion of the lumbosacral spine was noted.  Strength and 
muscle tone of all major muscle groups in the lower 
extremities were noted to be within normal limits.  Neither 
atrophy nor fasciculations were shown.  The veteran was able 
to walk on his heels and toes.  Patellar and Achilles tendon 
jerks were reported as 2 plus and symmetrical.  It was also 
noted that the veteran claimed to have patchy loss of pin 
prick sensation in both lower extremities.  The examiner 
noted that the veteran was very inconsistent with his 
perception of pin pricks and at various times he did have 
intact pin prick sensation in all major dermatomes in 
peripheral nerve distributions in the lower extremities.  The 
diagnosis was chronic low back pain with no definite 
objective neurological deficit attributable to the back pain 
at the time of examination.  The report also noted that the 
veteran was scheduled for repeat nerve conduction testing and 
electromyography of the lower extremities.  A handwritten 
notation on the report indicated that no evidence of 
radiculopathy was detected on EMG testing.  

A VA neurologic examination was conducted in May 1997.  
Electrodiagnostic evidence was reported as suggesting sensory 
motor peripheral neuropathy (mild) affecting the lower 
extremities with possible underlying mild left peroneal 
distal neuropathy.  Radiculopathy in the muscles and nerves 
tested was not shown.  

The Board points out that, in March 1999, a copy of a SSI 
[Supplemental Security Income] award from the Social Security 
Administration was associated with the veteran's claims 
folder.  This award, dated in April 1990, indicated that, in 
part, the medical evidence had established that the veteran 
had, among other disorders, severe lumbar strain.  

To summarize, the current medical evidence, shown in the form 
of the above-discussed VA outpatient treatment records and 
examination reports, clearly does not reflect that ankylosis 
of the lumbar segment of the spine at an unfavorable angle is 
manifested.  Therefore, an increased rating pursuant to 
Diagnostic Code 5289 is not for application.  

In addition, the evidence of record does not demonstrate that 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc and intermittent relief is 
currently shown.  As noted above, while on recent examination 
the veteran did complain of radiating pain, only very minimal 
muscle spasm was noted.  Additionally, patellar and Achilles 
tendon jerks were reported as being 2 + and symmetrical.  
Also, while chronic pain of the low back was diagnosed, the 
examiner indicated that no definite objective neurological 
deficit was noted.  In addition, the examiner noted that no 
evidence of radiculopathy was indicated upon EMG testing.  
Therefore, due to the lack of clinical evidence of pronounced 
neurologic findings, a rating in excess of 40 percent is not 
warranted pursuant to Diagnostic Code 5293.  

In this case, the Board is satisfied, based on the available 
evidence, that the degree of functional loss due to pain as 
contemplated in 38 C.F.R. §§ 4.40, 4.45 (1999) and DeLuca, 
supra, is included in the current rating percentage.  
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. 
§ 4.3 (1999).

In rendering this decision, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the pertinent 
sections do not provide a basis for a higher rating.  

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (1999) as to the increased rating issue currently on 
appeal.  However, the Board has not been presented with such 
an exceptional or unusual disability picture, with related 
factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board finds that the RO did not err in failing to refer 
these claims to the Director of the Compensation and Pension 
Service for an initial determination.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).


ORDER

An increased rating for chronic lumbosacral strain is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

